DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 12/29/2021.
Claims 1, 4, 12, and 15 are amended by this Examiner’s Amendment.
Claims 3 and 14 are cancelled by this Examiner’s Amendment.
Claims 1-2, 4-13, and 15-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Jiawei Huang (Applicant's Representative, Reg. No. 43,330) on 1/28/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 14: insert ", wherein a set of starting each of the first counting actions at a same time point by each of the un-identified memory devices and comparing each of the first counting numbers with each of the first target numbers by each of the un-identified memory devices to set the first time-up memory device comprises: respectively generating each of a plurality of time-up signals by each of the un-identified memory devices, and generating a status signal by combining the time-up signal; and receiving the status signal by the controller, and ending the identification period according to a first pulse of the status signal" after "to be a first value"
(Cancelled)
(Currently Amended)
line 1: replace "claim 3" with "claim 1"
(Currently Amended)
line 17:  insert ", wherein the un-identified memory devices are further configured to: generate each of a plurality of time-up signals by each of the un-identified memory devices, and generate a status signal by combining the time-up signals, and the controller is further configured to: receive the status signal, and end the identification period according to a first pulse of the status signal" after "to be a first value"
(Cancelled)
(Currently Amended)
replace "claim 14" with "claim 12"
END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility, performance, and reliability by implementing techniques for identifying individual memory chips within a multi-die memory system that are more efficient than conventional techniques for identifying memory chips within a multi-die memory system.
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2004/0148482 ("Grundy") in view of USPGPUB 2011/0161568 ("Bruce") in view of U.S. Patent No. 7,200,743 ("Malpass") and further in view of U.S. Patent No. RE42134 ("Chiu").  The combination of Grundy, Bruce, Malpass, and Chiu teaches a flash memory system of multiple flash memory devices arranged in a daisy-chain configuration.
The combination of Grundy, Bruce, Malpass, and Chiu neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…starting each of a plurality of first counting actions at a same time point by each of the un-identified memory devices and comparing each of a plurality of first counting numbers with each of the first target numbers by each of the un-identified memory devices to set a first time-up memory device, wherein each of the first counting actions is independent to each other" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of Grundy, Bruce, Malpass, and Chiu.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.